         Case 1:18-cr-00834-PAE Document 539 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                        18-CR-834-09 (PAE)
                        -v-
                                                                              ORDER
 ANTHONY ELLISON,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       Sentencing of defendant Anthony Ellison is presently scheduled for Wednesday, October

7, 2020, at 10:00 a.m. That date was selected by the Southern District Board of Judges based on,

inter alia, the representation of lead defense counsel that he was available that week and

day. Regrettably, however, the Court was notified today that lead defense counsel returned to

New York State three days ago from South Carolina. Because persons arriving from South

Carolina are obliged by New York State to quarantine for two weeks upon return, counsel

necessarily will not be available to appear on Mr. Ellison’s behalf next week at sentencing. In

the interests of assuring that Mr. Ellison is represented by his lead counsel at sentencing, the

Court has no choice but to adjourn the sentencing. The Court regrets the disruption caused by

this change of schedule, and the frustration that surely will be experienced as a result by Mr.

Ellison, whom the Court understands to wish to move promptly to sentencing so as to expedite

his eventual transfer from the Metropolitan Correctional Center to a federal prison.

       The Court’s intention is to hold Mr. Ellison’s sentencing during the week of October 13,

2020, if a date and time can be arranged that week consistent with the availability of the

Government counsel responsible for this sentencing, and if not, as soon as possible
         Case 1:18-cr-00834-PAE Document 539 Filed 10/02/20 Page 2 of 2




thereafter. The Court expects that Mr. Ellison’s counsel will be available to attend sentencing on

the date assigned that week by the Board of Judges, and will not undertake travel plans before

sentencing that would subject himself to a future quarantine.


       SO ORDERED.


                                                          
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: October 2, 2020
       New York, New York
